     Case 3:12-cv-05112-N Document 45 Filed 09/08/20      Page 1 of 2 PageID 6418



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

WESLEY RUIZ,                              §
                                          §
                    Petitioner,           §
                                          §
v.                                        §          No. 3:12-cv-5112-N
                                          §
BOBBY LUMPKIN, Director,                  §
Texas Department of Criminal Justice,     §
Correctional Institutions Division,       §
                                          §
                    Respondent.           §

                                       ORDER

        The matters before the Court are (1) Respondent’s motion to appointment

counsel, filed July 14, 2020, see Dkt. No. 42, and (2) Petitioner’s unopposed motion to

appointment counsel, filed September 8, 2020, see Dkt. No. 44.

        This court denied Petitioner’s federal habeas corpus petition on December 14,

2018. Ruiz v. Davis, 2018 WL 6591687 (N.D. Tex. Dec. 14, 2018) [Dkt. No. 36]. The

Fifth Circuit subsequently denied Petitioner a Certificate of Appealability and

granted a motion to withdraw filed by his appellate counsel. Ruiz v. Davis, ___ F.

App’x ___, 2020 WL 3815296 (5th Cir. July 7, 2020) [Dkt. No. 39]. The Fifth Circuit

then withdrew its mandate to permit this court an opportunity to appoint new counsel

for Petitioner [Dkt. No. 40].

        Both Respondent and Petitioner have filed motions requesting this court

appoint new counsel to represent Petitioner. See Dkt. Nos. 42 & 44. The Court finds

that the Federal Community Defender Office of the Eastern District of Pennsylvania,
  Case 3:12-cv-05112-N Document 45 Filed 09/08/20        Page 2 of 2 PageID 6419



a capital habeas unit headed by attorney Shawn Nolan, fully qualifies for

appointment of Petitioner in this capital habeas proceeding under the provisions of

18 U.S.C. § 3599(d). In accordance with 18 U.S.C. § 3599, this court will grant the

parties’ motions requesting appointment of new counsel for Petitioner.

      It is hereby ORDERED that:

      1. Respondent’s motion for appointment of counsel [Dkt. No. 42] is GRANTED.

      2. Petitioner’s motion for appointment of counsel [Dkt. No. 44] is GRANTED.

      3.   The Federal Community Defender Office of the Eastern District of

Pennsylvania, specifically supervising attorney Shawn Nolan, whose mailing address

is 601 Walnut Street, Suite 545 West, Philadelphia, Pennsylvania 19106, and whose

office telephone number is (215) 928-0520, is appointed as counsel of record for

Petitioner in this cause.

      4. The Clerk shall immediately transmit a copy of this Order to both the

United States Court of Appeals for the Fifth Circuit and to Petitioner.

      SO ORDERED.

      DATED: September 8, 2020



                                       __________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                         -2-
